UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7305


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY GEROME MCCULLERS, a/k/a Tim,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:94-cr-00097-F-6)


Submitted:   January 13, 2011             Decided:   January 20, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Gerome McCullers, Appellant Pro Se.             Jennifer P.
May-Parker, Rudolf A. Renfer, Jr., Assistant          United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy Gerome McCullers appeals the district court’s

order denying his 18 U.S.C. § 3582(c) (2006) motion.                We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.               United

States v. McCullers, No. 5:94-cr-00097-F-6 (E.D.N.C. Sept. 1,

2010).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    2